  Case 20-30706         Doc 32      Filed 08/28/20 Entered 08/28/20 09:11:10      Desc Main
                                      Document     Page 1 of 3


                      IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION

 In re:                                           Bankruptcy Case 20-30706

 PERFECT FIT INDUSTRIES, LLC,                     Chapter 7

                          Debtor.

                   EX PARTE MOTION FOR ADMISSION PRO HAC VICE

       NOW COMES Antonio E. Lewis, on behalf of Jeffrey Chubak (“Chubak”) pursuant to
Local Rule 2090-2(c) and hereby files this Ex Parte Motion for Admission Pro Hac Vice and
hereby shows the Court as follows:

       1. Chubak is an attorney with the law firm of Amini LLC, 131 West 35th Street, New
York, New York 10001.

       2. Chubak is licensed to practice by the States of New York and New Jersey, and in the
following United States District Courts: Southern District of New York, Eastern District of New
York and District of New Jersey.

       3. Chubak is in good standing with the courts where he has been admitted and has not
been the subject of any disciplinary action by a court of record.

       4. Chubak has never been disbarred, suspended or denied admission to practice, and has
not previously been convicted of a felony or misdemeanor involving moral turpitude.

          5. Chubak has not previously appeared pro hac vice before this Court.

       WHEREFORE, movant requests that the Court enter an Order authorizing Chubak to
appear in the above-captioned case on behalf of R&M Group LLC, pro hac vice.

          This is the 28th day of August, 2020.

                                                     KING & SPALDING LLP

                                                     By: /s/ Antonio E. Lewis
                                                     Antonio E. Lewis
                                                     State Bar No. 35409
                                                     300 S. Tryon Street
                                                     Suite 1700
                                                     Charlotte, NC 28202
                                                     (704) 503-2600
  Case 20-30706       Doc 32      Filed 08/28/20 Entered 08/28/20 09:11:10           Desc Main
                                    Document     Page 2 of 3


                    IN THE UNITED STATES BANKRUPTCY COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION

 In re:                                            Bankruptcy Case 20-30706

 PERFECT FIT INDUSTRIES, LLC,                      Chapter 7

                        Debtor.

                DECLARATION OF JEFFREY CHUBAK IN SUPPORT OF
                 EX PARTE MOTION FOR ADMISSION PRO HAC VICE

        Jeffrey Chubak, in support of the Ex Parte Motion for Admission Pro Hac Vice, declares
as follows:

        1. I am an attorney with the law firm Amini LLC, with an office located at 131 West 35th
Street, 12th Floor, New York, New York 10001.

       2. I am admitted to practice in the States of New York and New Jersey, and in the
following United States District Courts: Southern District of New York, Eastern District of New
York and District of New Jersey.

       3. I am in good standing with the courts where I have been admitted and have not been
the subject of any disciplinary action by a court of record.

       4. I have never been disbarred, suspended or denied admission to practice, and have not
previously been convicted of a felony or misdemeanor involving moral turpitude.

       I declare under penalty of perjury that the foregoing is true and correct. Executed this 28th
day of August, 2020.



                                                     /s/ Jeffrey Chubak
  Case 20-30706        Doc 32    Filed 08/28/20 Entered 08/28/20 09:11:10            Desc Main
                                   Document     Page 3 of 3


                                CERTIFICATE OF SERVICE

        I hereby certify that on this 28th day of August, 2020, I electronically filed the foregoing
Ex Parte Motion for Admission Pro Hac Vice and Declaration of Jeffrey Chubak in Support with
the Clerk using the CM/ECF system, thereby causing Notice of Electronic Filing of the foregoing
to be sent to the following parties:

U.S. Bankruptcy Administrator

Anna S. Gorman
Grier Wright Martinez, P.A.
Counsel for the Debtor

Joseph W. Grier III
Grier Wright Martinez, P.A.
Counsel for the Debtor

John W. Taylor
John W. Taylor, P.C.
Trustee

Ross Robert Fulton
Rayburn Cooper Durham, P.A.
Counsel for Cross River, LLC

Matthew L. Tomsic
Rayburn Cooper Durham, P.A.
Counsel for Cross River, LLC

Stacy C. Cordes,
Burt & Cordes, PLLC
Counsel for Serta Simmons Bedding Company, LLC



       This is the 28th day of August, 2020.

                                                     KING & SPALDING LLP

                                                     By: /s/ Antonio E. Lewis
                                                     Antonio E. Lewis
                                                     State Bar No. 35409
                                                     300 S. Tryon Street
                                                     Suite 1700
                                                     Charlotte, NC 28202
                                                     (704) 503-2600
